Citation Nr: 0928757	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  04-44 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability, status post (S/P) total right knee replacement, 
to include as secondary to a bilateral foot disability.

2. Entitlement to service connection for a low back 
disability, to include as secondary to a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the RO in 
Indianapolis, Indiana, which in pertinent part denied a claim 
of service connection for a bilateral knee disability, status 
post total right knee replacement, and a claim of service 
connection for a low back disability.

The Board remanded this case in October 2007.  It returns now 
for appellate consideration.

In a July 2008 decision, the Board denied service connection 
for a bilateral knee disability, status post (S/P) total 
right knee replacement, to include as secondary to a 
bilateral foot disability, and a low back disability, to 
include as secondary to a bilateral foot disability.  The 
Veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a June 2009 Order, the Court 
endorsed a May 2009 joint motion for remand and remanded the 
appeal for compliance with the instructions in the joint 
motion.  

Subsequent to the issuance of the April 2008 supplemental 
statement of the case (SSOC), the Veteran submitted 
additional evidence which was not considered by the RO.  The 
Veteran, through his attorney, has waived RO consideration of 
that evidence in a July 2009 submission.  As such, the Board 
may consider the appeal.  38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1. Giving the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his bilateral knee disability 
is related to active military service.

2. Giving the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his low back disability is 
related to active military service.


CONCLUSION OF LAW

1. The Veteran's bilateral knee disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2. The Veteran's low back disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
In this case, the Board is granting in full the benefits 
sought on appeal.  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

II. Service Connection

The Veteran contends that he has a bilateral knee disability 
and a low back disability as secondary to his service-
connected bilateral foot disability or as a direct result of 
active service.  Following the issuance of the July 2008 
Board decision, new evidence submitted by the Veteran was 
associated with the claims file.  For the reasons that 
follow, the Board now concludes that service connection is 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board may 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

As an initial matter, the Board notes that medical evidence 
establishes that the Veteran has current diagnoses of a 
bilateral knee disability and a low back disability.  See 
Hickson, supra.  Private medical records show that the 
Veteran has been diagnosed with degenerative joint disease of 
the right knee, having undergone total knee arthroplasty in 
November 2003, and has also been diagnosed with degenerative 
joint disease of the left knee.  In addition, the Veteran has 
been diagnosed with degenerative disc disease of the lumbar 
spine and has undergone surgical intervention as a result.  
These bilateral knee and low back disabilities were confirmed 
at the March 2008 VA examination.  

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  Service treatment records are 
silent for any knee or back problems upon entrance 
examination in July 1954.  Likewise, there is no evidence 
showing that the Veteran complained of or was diagnosed with 
any type of knee or back condition during service.  There is 
no evidence of arthritis within one year of service 
separation.  Given that there is no competent evidence to 
indicate that the Veteran incurred a disease or injury in 
service, or evidence of arthritis within one year of 
discharge, the claims of service connection for bilateral 
knee and low back disabilities on direct and presumptive 
bases must fail.  See Hickson, supra.

The Board will now consider whether service connection for a 
bilateral knee disability and a low back disability can be 
established as secondary to his service-connected bilateral 
foot disability.  See 38 C.F.R. § 3.310(a).  

The record contains a statement from Dr. J.S.U. dated in June 
2003, which gives the opinion that the Veteran's foot 
abnormalities have contributed significantly to his knee and 
back problems.  Also of record is a January 2004 statement 
from Dr. A.H.J., which indicates that the difficulty of the 
Veteran's ambulation has caused problems in his low back, 
knees and lower extremities.  

The Veteran was afforded a VA examination in March 2008 to 
evaluate the current nature and etiology of his knee and 
lumbar spine problems.  The Board finds the examination 
report to be comprehensive and sufficient in addressing the 
matter of nexus in light of the Veteran's service-connected 
bilateral foot disability.  The report reflects a thorough 
review of the claims file, including medical records, and 
provides detailed findings and analyses.  Following a 
physical examination and a review of x-ray results, the 
examiner noted that the Veteran's problems originated in the 
cervical spine, which led to problems in the lumbar spine, 
which in turn resulted in problems in the knees.  The 
examiner also observed that the Veteran first began having 
problems with his cervical disc in 1985, then began having 
problems with the lumbar spine in 1991.  It was not until 
2003 that the Veteran complained of foot pain.  Based on 
these findings, the examiner gave the opinion that the 
Veteran's foot condition did not cause or result in the 
Veteran's back disability or bilateral knee disability.  

Subsequently, the Veteran submitted another medical statement 
from Dr. J.S.U.  In this statement, Dr. J.S.U. explains that 
the Veteran has been his patient for over 10 years.  
Regarding the Veteran's service connection claims, Dr. J.S.U. 
states that he has reviewed the most recent findings of April 
21, 2008 (the date of the SSOC) and differs with the 
conclusions.  He opines that it is very clear to him that the 
Veteran's foot pain and lack of stability threw off his gait, 
and that any podiatrist or orthopedist would agree that the 
remaining joints in the lower extremities such as the knees, 
hips and lumbar spine are then put under added strain to help 
compensate for the lack of stability in the feet.  It is 
noted that the Veteran underwent lumbar disc surgery in 1993 
and total knee replacement in 2003.  Additionally, it is 
noted that the Veteran's lumbar spine is riddled with 
arthritis, and that most recently his back and knees have 
deteriorated to the point that even after surgery he is 
unable to ambulate without the aid of a walker and only with 
extreme effort.  Dr. J.S.U. acknowledges that the Veteran's 
cervical disc disease is probably due to degenerative disc 
disease, but explains that the cervical spine is responsible 
only for supporting the head whereas the lumbar spine is 
responsible for supporting the trunk and trying to compensate 
for discrepancy in lower body motion.  

The Board has reviewed and weighed the medical evidence of 
record and afforded particular attention to the medical 
statements of Dr. J.S.U. and Dr. A.H.J. and the March 2008 VA 
examination report.  While the March 2008 VA examination 
report is thorough and adequate upon which to base a 
decision, the Board finds the more recently rendered medical 
opinion of Dr. J.S.U. to be more probative.  Of particular 
significance is the fact that Dr. J.S.U. has been the 
Veteran's primary care physician for over 10 years and is 
therefore more familiar with the nature and progression of 
the Veteran's disabilities.  This opinion, in conjunction 
with the June 2003 medical statement of Dr. J.S.U., establish 
that the Veteran's foot abnormalities have contributed 
significantly to his knee and back problems.  These opinions 
are further corroborated by the January 2004 statement of Dr. 
A.H.J., which indicates that the difficulty of the Veteran's 
ambulation has caused problems in his low back, knees and 
lower extremities.  Taking into account all of the relevant 
evidence of record, the Board finds that the evidence is at 
least in equipoise that the Veteran's bilateral knee and low 
back disabilities are proximately due to, or the result of, 
his bilateral foot disability.  See 38 C.F.R. § 3.310(a).  
Accordingly, secondary service connection for a bilateral 
knee disability and a low back disability is warranted.  

As such, the Board concludes that the evidence is at least 
evenly balanced as to whether the Veteran's bilateral knee 
and low back disabilities are related to his service-
connected foot disabilities, and therefore, service 
connection is warranted.  The benefit-of-the-doubt rule has 
been applied in reaching this decision.  See 38 U.S.C. § 
5107(b) (West 2002); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert, supra.


ORDER

Entitlement to secondary service connection for a bilateral 
knee disability (degenerative joint disease), S/P total right 
knee replacement is granted.



Entitlement to secondary service connection for a low back 
disability (degenerative disc disease) is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


